—Order, Supreme Court, New York County (Walter Tolub, J.), entered January 18, 2001, which granted defendant’s motion for summary judgment dismissing plaintiffs’ claims for negligent infliction of emotional distress and psychological injuries, unanimously affirmed, without costs.
The motion court correctly held that plaintiffs had no viable cause of action for negligent infliction of emotional distress and ensuing emotional injury where, as here, observation of damage to personal property was the source of the psychological harm alleged (see, General Acc. Ins. Co. v Black & Decker, 266 AD2d 918; O’Connor v 72 St. E. Corp., 224 AD2d 246; Couri v Westchester Country Club, 186 AD2d 712, 715, lv dismissed in part and denied in part 81 NY2d 912). Concur — Williams, J.P., Andrias, Rosenberger and Buckley, JJ.